BROCK, J.
Defendant assigns as error that the trial judge admitted evidence concerning defendant’s juvenile record.
During the course of the examination of the defendant, in the absence of the jury, upon the question of the admissibility of statements made by defendant to the arresting officer, defendant indicated *64that he had been arrested before this occasion. In response to the judge’s question as to what the other arrests were for, defendant replied: “I have been in Training School before. I had stolen a motor bike of some sort —it was a pedal bike or bicycle — before that.”
Defendant contends that this answer having been elicited from him entitles him to a new trial because it coerced him into pleading guilty. Although the answer was given in the absence of the jury defendant argues that the inquiry led him to believe that his juvenile record would be placed before the jury if his trial continued. We do not agree with this argument. Defendant had competent counsel representing him upon his trial who could have advised him that his juvenile record could not have been inquired into before the jury. Also, defendant’s counsel had already advised him to plead guilty.
The trial judge was acting within his province when he asked defendant to clarify what defendant had indicated about previous arrests. Nothing improper in the inquiry by the judge nor the answer by defendant has been shown. Certainly defendant was aware of his juvenile record before he was placed upon trial for the present charges, and there is no reason to believe he was coerced into pleading guilty merely because he answered the judge’s question. If defendant, in fact, thought his juvenile record would be placed before the jury, it was his knowledge of his record, not the judge’s question, that made him so think.
Also, it clearly appears that defendant’s cooperation and plea of guilty were much to his benefit, as he obviously had wished, because out of a possible maximum of twenty years imprisonment, he only received one year.
No error.
BRItt and Vaughn, JJ., concur.